Matter of Sedina V. L. v Markis R. C. (2021 NY Slip Op 05925)





Matter of Sedina V. L. v Markis R. C.


2021 NY Slip Op 05925


Decided on October 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 28, 2021

Before: Renwick, J.P., González, Kennedy, Scarpulla, Rodriguez, JJ. 


 Docket Nos. V-01022/21, V-01023/21 Appeal No. 14507 Case No. 2021-00775 

[*1]In the Matter of Sedina V. L., Petitioner-Respondent,
vMarkis R. C., Respondent-Appellant. 


Larry S. Bachner, New York, for appellant.
Carol L. Kahn, New York, for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the children.

Order, Family Court, New York County (Jonathan Shim, J.), entered on or about March 5, 2021, which granted the petition for a writ of habeas corpus, unanimously affirmed, without costs.
Application by respondent father's assigned counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues that could be raised on this appeal. The writ of habeas corpus was issued to recognize and enforce a temporary order of the Arizona court awarding the mother residential custody of the subject children (see  Domestic Relations Law § 77-b). Respondent appeared and participated in the hearing held by the Arizona court, thus submitting to the court's jurisdiction, and failed to provide any basis for New York to exercise emergency jurisdiction under Domestic Relations Law § 76-c.
We note that the mother's request to strike portions of assigned counsel's brief is not properly before us since she did not move for such relief.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 28, 2021